DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/13/2022. As directed by the amendment: claims 1, 4, 12, 20-21, 23, 25 have been amended; claims 2-3, 11, 19, 24 have been canceled; and new claims 32-34 have been added. Thus, claims 1, 4-10, 12-18, 20-23, 25-34 are presently pending in this application.
Applicant’s amendments to Claims have overcome the 112(b) rejections previously set forth in the office action mailed 02/14/2022.

Allowable Subject Matter
 Claims 1, 4-10, 12-18, 20-23, 25-34 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Sanofi-Aventis (EP 3 103 492), Madsen et al. (US 2016/0287804)
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes alternating first and second surface features, wherein the rotation sensor includes an axially extending following member, wherein the surface features comprise alternating projections and recesses, wherein the contact surface of the following member rides against the projections and recesses during rotation of the sensed element relative to the actuator during dose delivery, and wherein the projections face radially outward of the dose setting member, in combination with the total structure and function as claimed. 
Sanofi-Aventis only discloses the projections 56a facing radially inwardly (see fig. 3). 
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 12, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein a module removably attached to the actuator, the module includes the rotation sensor, and wherein the module includes an inner wall defining a compartment and an outer wall surrounding the inner wall, the following member extends distally between the inner and outer walls, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 12.
Regarding claim 20, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes alternating first and second surface features, wherein the rotation sensor includes an axially extending following member, wherein the surface features comprise alternating projections and recesses, wherein the contact surface of the following member rides against the projections and recesses during rotation of the sensed element relative to the actuator during dose delivery, and wherein the projections face radially outward of the dose setting member, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 20.
Regarding claim 23, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medication delivery device comprising a sensed element and a rotation sensor wherein the sensed element includes radially spaced conductive portions, wherein the rotation sensor includes first and second conductors with first and second contact portions resting against and spring-based in the direction of the conductive portions of the sensed element, wherein the conductive portions face radially outward of the sensed element, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783